Holden, J.
(dissenting). I am thoroughly convinced the majority opinion is wrong. It upholds and relies upon the correctness of the decision in Planters’ Mercantile Co. v. Braxton, 120 Miss. 470, 82 So. 323, which I think is error, and should be overruled, because it not only announces an incorrect interpretation of the statutes, but it has established an unreasonable rule which no doubt has been harmful, and Avill continue to be mischievous in results until the legislature meets and corrects it by legislative action.
I agree with the main opinion that “there ought to be stability in court decisions,” but when I feel reasonably certain that a decision is grievously wrong and is harmful in its effects, I think it is best to overrule it and destroy the evil as soon as possible.
My reasons, in short, for dissenting are that the Braxton decision, supra, makes the plain error of judicially adding the words “next before” or “immediately preceding” the day of sale to the provision of the statute which requires publication to be made “for three consecutive weeks preceding such sale.” I do not think the lawmakers intended that sales should take place immediately following the publication of notice. It is probable they meant that the sale should follow reasonably close to the date of the last publication and the expiration of the three weeks’ notice. Certainly it cannot be well contended that the sale must take place within the next day following the expiration of the three Aveeks’ notice, where for instance, the first notice of the sale is published on the first day of *778the month, the second notice on the 8th, and the third on the 15th, that then the sale must take place on the 22d or he void. In such case the sale would have to be made on the 22d and no other day. The statute only requires three week’s publication of notice, but the main opinion following the Braxton Case has judicially amended the statute so that four publications are now required in order to make the sale valid, unless the sale occurs on the 22d day after the first publication. This is an unreasonable rule, and there is good ground to believe it impossible to follow, for the reason that the statute (section 1607, Code of 1906; section 1374, Hemingway’s Code) provides that it shall be sufficient to publish once each week for three weeks, even though there be not three weeks between the -first and last publication, “but there must be three weeks between the first publication and the day of the sale.” Now, there cannot be three full weeks, that is twenty-one days, between the first publication on the first of the month and the day of the sale on the 22d, therefore it would be impossible for three entire weeks to intervene or come between the first date of publication and the date of sale. The first and last days would be short several hours. Weekly newspapers vary as to the hours of publication, sometimes a- day, or several hours before or after legal hours. At all events it may be reasonably said that it would require an acrobatic performance to carry out safely such a rule as laid down by the majority opinion.
The chief error of the majority is in construing the statute to mean “next before” or “immediately preceding” the sale. An investigation of the meaning of the word “preceding” had led me to a fairly safe and satisfactory conclusion. The authorities are mixed and confused as to its exact meaning, and seem to hold that its meaning depends upon the relation it bears to the particular matter involved, or that it is to be interpreted according to the context. But for the context here “preceding” would simply mean “before,” or any three weeks “before” the *779sale. But I think the legislature meant to use it to express the idea of reasonably close “before.” ■
However, I think I have a safe guide as to the meaning of “preceding” in our own state. The laAvmakers and the framers of our constitution have used the Avord many times in the constitution and our statutes. Wherever the makers of the constitution use the word “preceding” they invariably qualified it, Avlien they desired to do so, as “next preceding,” “immediately preceding.” See sections 41, 117, 133, 135, 150, 171, 242, and 273 of the constitution. When section 2772 Code of 1906, here involved, was enacted the legislature had before it the constitution and statutes of this state, and must have been informed Avitli reference to the legal use and meaning of the Avord “preceding.” The laAvmaking body certainly kneAV that the Avord “preceding” Avould not ordinarily carry the qualification of “next preceding.” Therefore, if the legislature had intended that the publication must be “next before” or “immediately preceding” the sale, they Avould have said so by using the restrictive Avords generally used for such purpose by the legislative bodies heretofore in our state.
I quite agree Avith the argument that the sale should not be had at- an unreasonably distant date after the last publication of notice, but I disagree Avith the unreasonable, and perhaps impossible, rule as noAV laid doAvn by this court. A reasonable rule in most cases Avould probably be that the sale must take place Avitliin two weeks after the last publication of notice. There should be, hoAvever, at least one Aveek alloAved in AAdiich the sale could be made after the expiration of the tAventy-one days’ notice by publication.
In one of the briefs for the appellant, able counsel, Avho also has had a large experience in the legislation of our state, presents a unique but very plausible theory as to the meaning of the legislature in the use of the word “preceding” in the statute in question. In substance, it is that the legislative intent Avas that the sale should take place within a Aveek following the expiration of the three *780weeks’ notice; that the lawmakers had in mind “weeks” and not “days,” and, as I understand the contention, the requirement intends that the notice be published three weeks preceding the “week” of the sale, instead of preceding the “day” of the sale, as held in the Braxton Case. The argument advanced is logical, if not conclusively sound. However, I think it is clearly more reasonable than the construction reached in the majority opinion.
The statutes fully prescribe the valid way of foreclosing a deed of trust; and when it requires only three weeks’ notice by publication, it is error for this court to hold, in effect, that four weeks’ notice by publication is necessary for a valid sale. The view that the sale must be on the 22d day from the date of the first publication of notice, where there are only three publications made, is entirely too narrow, and ought to yield to the liberal and reasonable interpretation that the sale is valid when made within a reasonable time, say one week, after there has been three weeks’ notice by three publications. I hope the next session of the legislature will correct the error.
Sykes, J., concurs in the above opinion.